Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 05/31/2022 has been entered. Claims 1 and 23 have been amended. Claim 25 has been added. Claims 10-20 stand withdrawn from consideration. Claims 1-25 remain pending in the application. Objection to the Specification is withdrawn. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.

4.	Claims 1, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20180069048 A1).
	Regarding claim 1, Wu (e.g., Fig. 9, some features of Fig. 9 are referred to Figs. 2-8) discloses a display device comprising: 
a display panel comprising a base substrate (substrate 42), a thin-film transistor layer (TFT layer 43) on the base substrate, and a light emitting element layer comprising light emitting elements (light emitting element layer comprising cathode layer 44, light emitting element layer 45, and anode layer 46) on the thin-film transistor layer; 
a cover window (cover window 49) on the light emitting element layer; 
a fingerprint recognition sensor layer (fingerprint sensor layer 10 comprising photo sensing units 12) under the display panel; and
a protective member (protection layer 35) located between the display panel and the fingerprint recognition sensor layer; and 
a light blocking layer (light blocking layer 33) comprises holes (holes 31) through which light reflected by a finger (finger F) touching the cover window (cover window 49) passes, and 
wherein the protective member (protection layer 35) extends across the holes (holes 31).

Regarding claim 21, Wu (e.g., Fig. 9, some features of Fig. 9 are referred to Figs. 2-8) discloses the display device of claim 1, further comprising a bonding layer (adhesive layer 53) which is located between the display panel and the fingerprint recognition sensor layer, wherein the fingerprint recognition sensor layer (fingerprint sensor layer 10 comprising photo sensing units 12) is bonded to the display panel (display panel comprising substrate 42, TFT layer 43, cathode layer 44, light emitting element layer 45, anode layer 46, and cover window 49) by the bonding layer (adhesive layer 53).

Regarding claim 25, Wu (e.g., Fig. 9, some features of Fig. 9 are referred to Figs. 2-8) discloses the display device of claim 1, wherein the base substrate comprises a first base (substrate 32) and a second base (substrate 42) on the first base, and wherein the light blocking layer (light blocking layer 33) is between the first base (substrate 32) and the second base (substrate 42).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 2-9 are rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180069048 A1) in view of Zeng (US 20200242319 A1).
Regarding claim 2, Wu (e.g., Fig. 9, some features of Fig. 9 are referred to Figs. 2-8) discloses the display device of claim 1, but does not disclose wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance. However, Zeng (e.g., Figs. 1-6 and 13-16) discloses a display device similar to that disclosed by Wu, comprising: a display panel (e.g., Figs. 1 and 4) comprising a light emitting element layer (light emitting element layer 20’ or 20) comprising light emitting elements (light emitting elements 21’ or 21) and a light blocking layer (light blocking layer 30’ or 30), a cover window (cover window 50’ or 50) on the light emitting element layer (light emitting element layer 20’ or 20); and a fingerprint recognition sensor layer (fingerprint sensor layer 40’ or 40) under the display panel, and wherein the light blocking layer (light blocking layer 30’ or 30) comprises holes (holes 31’ or 31) through which light reflected by a finger (finger TB’) touching the cover window (cover window 50’ or 50) passes. Zeng (e.g., Figs. 1-6) further discloses wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance, and wherein the hole-sensor distance is a distance from a center point of any one of the holes to an upper surface of the fingerprint recognition sensor layer (e.g., Figs. 2 and 4 and [0076]; v=400um, P>715um, or 4225.8um <P<715.3um, P is a pitch of the holes, and v is a hole-sensor distance). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng. The combination/motivation would provide a display device integrated with an optical fingerprint sensor with an effective light collection and an improved image quality.

Regarding claim 3, Wu in view of Zeng discloses the display device of claim 2, Zeng (e.g., Figs. 1-6) discloses wherein the holes comprise a first hole (e.g., 31a) and a second hole (e.g., 31b), wherein the fingerprint recognition sensor layer (e.g., fingerprint sensor layer 40’ or 40) comprises a first light receiving area (e.g., light receiving area IA1’ or IA1) which receives fingerprint patterns scanned by the reflected light through the first hole (e.g., 31a) and a second light receiving area (e.g., light receiving area IA2’ or IA2) which receives fingerprint patterns scanned by the reflected light through the second hole (e.g., 31b), and wherein the first light receiving area (e.g., light receiving area IA1’ or IA1) and the second light receiving area (e.g., light receiving area IA2’ or IA2) do not overlap each other (e.g., Figs. 6 and 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 4, Wu in view of Zeng discloses the display device of claim 3, Zeng (e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., Figs. 6 and 3; light receiving area IA1’ or IA1) and the second light receiving area contact each other (e.g., Figs. 6 and 3; light receiving area IA2’ or IA2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 5, Wu in view of Zeng discloses the display device of claim 4, Zeng (e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., light receiving area IA1) comprises a first image collecting area (e.g., image sensing area EA1), and the second light receiving area (e.g., light receiving area IA2) comprises a second image collecting area (e.g., image sensing area EA2), and wherein the first image collecting area (image sensing area EA1) and the second image collecting area (image sensing area EA2) are spaced apart from each other (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 6, Wu in view of Zeng discloses the display device of claim 5, Zeng (e.g., Figs. 1-6) discloses wherein the first hole (e.g., 31a), the first image collecting area (e.g., image sensing area EA1), and the first light receiving area (e.g., light receiving area IA1) overlap in a thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 7, Wu in view of Zeng discloses the display device of claim 6, Zeng (e.g., Figs. 1-6) discloses wherein the second hole (e.g., 31b), the second image collecting area (e.g., image sensing area EA2), and the second light receiving area (e.g., light receiving area IA2) overlap in the thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 8, Wu in view of Zeng discloses the display device of claim 2, Zeng (e.g., Figs. 1-6) discloses wherein each of the holes has a diameter of about 3 um to about 20 um ([0047]; 5um<a<20um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

Regarding claim 9, Wu in view of Zeng discloses the display device of claim 2, Zeng (e.g., Figs. 1-6) discloses wherein an angle at which the reflected light is incident on the holes is about -33 degrees to about 33 degrees ([0076]; e.g., u=1250um and P=720um, corresponding to θ=-16.5° to 16.5°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Wu or incorporate the teaching from Wu to the display device of Zeng for the same reason above.

7.	Claim 22 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180069048 A1) in view of Xiao (US 20210066397 A1).
Regarding claim 22, Wu (e.g., Fig. 9, some features of Fig. 9 are referred to Figs. 2-8) discloses the display device of claim 21, Wu (e.g., Fig. 5) further discloses the display device comprising an optical filter layer (optical filter 60) located between the display panel and the bonding layer or between the fingerprint recognition sensor layer (fingerprint sensor layer 10 comprising photo sensing unit 12) and the bonding layer (adhesive layer 53). Lee does not disclose the optical filter layer 60 is an infrared blocking filter layer. However, Xiao (e.g., Figs. 1A-1C) discloses a display device similar to that disclosed by Wu, comprising a bonding layer ([0057]; adhesive layer) which is located between the display panel and the fingerprint recognition sensor layer (fingerprint sensor layer 130), wherein the fingerprint recognition sensor layer is bonded to the display panel by the bonding layer ([0057]). Xiao (e.g., Figs. 1A-1C) further discloses the display device comprising an infrared blocking filter layer (e.g., Fig. 1C; infrared blocking filter layer 122; [0060] and [0054]) located between the display panel and the bonding layer or between the fingerprint recognition sensor layer and the bonding layer (e.g., Fig. 1C and [0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared blocking filter as taught by Xiao to the display device of Wu. The combination/motivation would be to provide an infrared blocking filter to the optical fingerprint sensor to reduce signal noise and improve detection sensitivity and accuracy.

8.	Claim 23 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180069048 A1) in view of Sun (US 20190251326 A1).
Regarding claim 23, Wu (e.g., Fig. 9) discloses the display device of claim 1, further comprising: a first bonding layer (adhesive layer 53) located between the display panel (display panel comprising substrate 42, TFT layer 43, cathode layer 44, light emitting element layer 45, anode layer 46, and cover window 49) and the protective member (protection layer 35), wherein the protective member (protection layer 35) is bonded to the display panel (display panel comprising substrate 42, TFT layer 43, cathode layer 44, light emitting element layer 45, anode layer 46, and cover window 49) by the first bonding layer (adhesive layer 53). Lee does not disclose the second bonding layer as claimed. However, Sun (e.g. Fig. 9) discloses a display device including a fingerprint sensor similar to that disclosed by Wu, comprising a display panel 4, a fingerprint sensor 2 under the display panel 4, a light blocking layer 11/12 comprising holes, and a protective member 31 extends across the holes. Sun (e.g. Fig. 9) further discloses the display device further comprising a second bonding layer (adhesive layer; [0059]-[0060]) located between the fingerprint recognition sensor layer (fingerprint sensor layer 2) and light blocking layer (light blocking layer 11/12) as well as the protective member (protective member 31), and the fingerprint recognition sensor layer (fingerprint sensor layer 2) is bonded to the protective member (protective member 31) by the second bonding layer (adhesive layer; [0059]-[0060]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the second bonding layer as taught by from Sun to the display device of Wu. The combination of Wu and Sun teaches the fingerprint recognition sensor layer (fingerprint sensor layer 10) is bonded to the protective member (protective member 35) by the second bonding layer (adhesive layer as taught by Sun; [0059]-[0060]). The combination/motivation would be to integrate an optical fingerprint sensor with a display panel and provide a protection to the fingerprint sensor.

9.	Claim 24 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20180069048 A1) in view of Sun (US 20190251326 A1) and further in view of Xiao (US 20210066397 A1).
Regarding claim 24, Wu in view of Sun discloses the display device of claim 23, Wu (e.g., Fig. 5) further discloses the display device comprising an optical filter layer (optical filter 60) located between the display panel and the first bonding layer or between the fingerprint recognition sensor layer (fingerprint sensor layer 10 comprising photo sensing unit 12) and the bonding layer (adhesive layer 53). Lee does not disclose the optical filter layer 60 is an infrared blocking filter layer. However, Xiao (e.g., Figs. 1A-1C) discloses a display device similar to that disclosed by Wu, comprising a first bonding layer ([0057]; adhesive layer) which is located between the display panel and the fingerprint recognition sensor layer (fingerprint sensor layer 130), wherein the fingerprint recognition sensor layer is bonded to the display panel by the bonding layer ([0057]). Xiao (e.g., Figs. 1A-1C) further discloses the display device comprising an infrared blocking filter layer (e.g., Fig. 1C; infrared blocking filter layer 122; [0060] and [0054]) which is located between the display panel and the first bonding layer or between the fingerprint recognition sensor layer and the second bonding layer (e.g., Fig. 1C and [0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the infrared blocking filter as taught by Xiao to the display device of Wu. The combination/motivation would be to provide an infrared blocking filter to the optical fingerprint sensor to reduce signal noise and improve detection sensitivity and accuracy.

Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Wu (US 20180069048 A1) and Sun (US 20190251326 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691